TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00052-CR


Reginald Timothy Prince, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 68543, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Reginald Timothy Prince seeks to appeal a judgment of conviction for
engaging in organized criminal activity.  The trial court has certified that this is a plea bargain case
and Prince has no right to appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Accordingly, we dismiss this
appeal for want of jurisdiction.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton, and Henson
Dismissed for Want of Jurisdiction
Filed:   October 3, 2012
Do Not Publish